


110 HR 3120 IH: Stranahan House, Trading Post and

U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3120
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2007
			Ms. Wasserman Schultz
			 (for herself, Mr. Hastings of Florida,
			 Ms. Ros-Lehtinen,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Wexler,
			 Mr. Meek of Florida,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Mack, Mr. Klein of Florida,
			 Ms. Castor, and
			 Mr. Mahoney of Florida) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  special resource study of the Stranahan House in Broward County, Florida, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stranahan House, Trading Post and
			 Campsite Historic Preservation Act.
		2.FindingsThe Congress finds that—
			(1)Frank and Ivy Stranahan were among the
			 first permanent non-Indian settlers to establish a home and business in
			 southeast Florida and are considered the founding family of Fort Lauderdale,
			 and have had a river, street, school, and subdivision named after them;
			(2)Frank Stranahan was one of the founders and
			 earliest elected officials in Fort Lauderdale and Broward County, Florida, one
			 of the nation’s fastest growing metropolitan areas with a population today of
			 nearly 2 million people;
			(3)Frank and Ivy Stranahan were named Great
			 Floridians by the Florida Legislature in 2000 and former Interior Secretary
			 Stewart Udall once honored Ivy Stranahan as the “first lady of Fort
			 Lauderdale”;
			(4)the Stranahan House historical and
			 archaeological site, which is listed on the National Register of Historic
			 Places, is one of the only Seminole trading post structures that remains
			 preserved today in Florida;
			(5)the Stranahan House, trading post and
			 campsite located at 335 S.E. 6th Avenue and 500 East Las Olas Boulevard has
			 been designated by the Fort Lauderdale city commission as a historic landmark
			 site; and
			(6)the Stranahan House, trading post and
			 campsite, which also contains prehistoric Tequesta and later historic period
			 archaeological remains, presents a valuable new opportunity to learn more about
			 the historical development of South Florida and Everglades reclamation.
			3.Study
			(a)In
			 generalThe Secretary of the
			 Interior (hereafter in this Act referred to as the Secretary)
			 shall conduct a special resource study of the Stranahan House, trading post and
			 camp historical and archaeological site in Broward County, Florida. The site
			 studied shall include both the property on which the Stranahan House is located
			 at 335 S.E. 6th Avenue, Fort Lauderdale, Florida 33301, as well as the adjacent
			 property, at 500 East Las Olas Boulevard, where portions of the trading post
			 and the campsite were located.
			(b)CriteriaThe Secretary shall conduct the study under
			 subsection (a) in accordance with section 8(c) of Public Law 91–383 (16 U.S.C.
			 1a–5(c)).
			(c)ReportNot
			 later than 3 years after the date funds are made available for the study under
			 this section, the Secretary shall submit to the Committee on Natural Resources
			 of the United States House of Representatives and the Committee on Energy and
			 Natural Resources of the United States Senate a report on the findings,
			 conclusions, and recommendations of the study.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out the
			 provisions of this Act.
		
